 

Exhibit 10.63

CORONADO BIOSCIENCES, INC.

 

Promissory Note

 Issuance Date: February 27, 2015

Original Principal Amount: U.S. $10,000,000

 

FOR VALUE RECEIVED, Coronado Biosciences, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of NSC BIOTECH VENTURE FUND I
LLC or its registered assigns (“Holder”) the amount set out above as the
Original Principal Amount (the “Principal”) on the Maturity Date (as defined
below), and to pay Interest (“Interest”) on any outstanding Principal (as
defined below) at the applicable Interest Rate (as defined below) from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable. This Promissory Note (including all Promissory Notes issued in
exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Promissory Notes issued pursuant to the Note Purchase Agreements (as defined
below) on the Closing Dates (as defined below) (collectively, the “Notes”).
Certain capitalized terms used herein are defined in Section 19.

 

1.          PAYMENTS OF PRINCIPAL. During the first 24 months after the Issuance
Date, no Principal will be payable. Commencing on the 25th month (or the 31st
month if the Maturity Date Extension occurs pursuant to Section 2(c)), the
outstanding Principal will be paid in 12 equal monthly installments on the
Interest Dates (as defined in Section 2(a) below. The last day of the 36th month
after the Issuance Date (or the 42nd month if the Maturity Date Extension
occurs) will be the “Maturity Date”. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest. Other than as specifically permitted by this Note, the Company may not
prepay any portion of the outstanding Principal, accrued and unpaid Interest or
accrued and unpaid Late Charges on Principal and Interest, if any.

 

2.            INTEREST; INTEREST RATE.

 

(a)          Interest on this Note shall commence accruing on the Issuance Date
and shall be computed on the basis of a 365-day year, and shall be payable (i)
for the first 24 months following the Issuance Date (or the first 30 months
following the Issuance Date, if the Maturity Date Extension occurs pursuant to
Section 2(c) below), in arrears for each Quarter on January 1, April 1, July 1
and October 1 of each year, and (ii) for the 25th through 36th months following
the Issuance Date (or the 31st through 42nd months following the Issuance Date,
if the Maturity Date Extension (as defined in Section 2(c)) occurs), in arrears
for each calendar month on the first day of the following calendar month (each
date that interest is payable is an “Interest Date”), with the first Interest
Date being April 1, 2015, and shall compound on each Interest Date. Interest
shall be payable on each Interest Date, to the record Holder of this Note on the
applicable Interest Date, in cash (the “Interest”).

 

(b)          Prior to the payment of Interest on an Interest Date, Interest on
this Note shall accrue at the rate of eight percent (8%) per annum (the
“Interest Rate”). From and after the occurrence and during the continuance of
any Event of Default (as defined in Section 4(a) below), the Interest Rate shall
automatically be increased to twelve percent (12%). In the event that such Event
of Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the calendar day immediately
following the date of such cure; provided that the Interest as calculated and
unpaid at such increased rate during the continuance of such Event of Default
shall continue to apply to the extent relating to the days after the occurrence
of such Event of Default through and including the date of such cure of such
Event of Default.

 

(c)          The Company may, in its sole discretion, upon notice to Holder,
extend the Maturity Date by 6 months, if Company gives Holder notice of such
extension during the first 24 months following the Issuance Date (such extension
being the “Maturity Date Extension”).

 

3.           EXCHANGE OF NOTES.

 

(a)          SubCo Exchange. At such time as a SubCo (as defined in Section 6
below) which received Note proceeds from the Company (such amount, the “SubCo
Share of Proceeds”) completes an initial public offering of its securities
registered under the Securities Act of 1933, or raises sufficient equity capital
so that it has cash equal to five (5) times the SubCo Shares of Proceeds from a
third party, Company will cause the SubCo to issue to Holder new promissory
notes on identical terms as the Notes (giving effect to the passage of time with
respect to maturity) (the “SubCo Notes”), which SubCo Notes will total the
dollar amount of the SubCo Share of Proceeds; provided, however, the SubCo Notes
will not include the terms and conditions set forth in this Section 3. Upon the
issuance of the SubCo Notes, the obligation of the Company under this Note will
be reduced dollar for dollar by the amount of the SubCo Note received by the
Holder. The Company will, upon tender of this Note, issue a new Note in the
reduced Principal amount.

 

 

 

  

(b)          Share Issuance. At such time as a SubCo receives Note proceeds from
the Company, the Company will cause the SubCo to issue to Holder a warrant to
purchase a number of shares of common stock of SubCo equal to twenty five
percent (25%) of the SubCo Share of Proceeds divided by the lowest price at
which equity securities are sold in the first third party financing of SubCo
(the “SubCo Financing”). In the event of a Deemed Liquidation Event occurring
prior to the SubCo Financing, the price used will be the price per share to be
received by the common shareholders as a result of such Deemed Liquidation
Event. The exercise price of the warrant will be the par value of the common
stock. A “Deemed Liquidation Event” shall mean: (A) any sale of all or
substantially all of the assets of the SubCo; (B) any consolidation or merger of
the SubCo with or into any other corporation or other entity or person, or any
other corporate reorganization, other than any such consolidation, merger or
reorganization in which the holders of equity securities of the Company
immediately prior to such consolidation, merger or reorganization, continue to
hold a majority of the equity securities of the surviving entity in
substantially the same proportions (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (C) any transaction or series of related transactions to
which the SubCo is a party in which in excess of fifty percent (50%) of the
SubCo’s equity securities are transferred.

 

4.          RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. Each of the following events shall constitute an
“Event of Default”:

 

(i)          the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, only if such failure
remains uncured for a period of at least five (5) days;

 

(ii)         bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted against the
Company and, shall not be dismissed within thirty (30) days of their initiation;
or

 

(iii)        the commencement by the Company of a voluntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the execution of a composition of
debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due.

 

 

 

  

5.          VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Note.

 

6.          USE OF PROCEEDS. Until all of the Notes have been satisfied in
accordance with their terms, Company will use the proceeds from this Note for
purposes of acquiring medical technologies and products, creating Subsidiaries
to advance those technologies and products (“SubCos”), and the general corporate
purposes of the SubCos.

 

7.          AMENDING THE TERMS OF THIS NOTE. Excluding a Maturity Date
Extension, the prior written consent of the Holders of at least 66 2/3% of the
total Principal outstanding under the Notes shall be required for any change or
amendment to this Note.

 

8.          TRANSFER. This Note may be offered, sold, assigned or transferred by
the Holder without the consent of the Company, subject to the terms and
conditions of the Note Purchase Agreement.

 

9.          REISSUANCE OF THIS NOTE.

 

(a)          Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
9(c)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 9(c)) to the Holder representing the outstanding Principal not being
transferred.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 9(c))
representing the outstanding Principal.

 

(c)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 9(a), the Principal designated by the Holder which,
when added to the principal represented by the other new Notes issued in
connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

 

 

  

10.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and Note Purchase
Agreement at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, shall be the amounts to be received by the Holder and shall not,
except as expressly provided herein, be subject to any other obligation of the
Company (or the performance thereof). The Company acknowledges that a breach by
it of its obligations hereunder may cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to seek
an injunction restraining any such breach or any such threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note.

 

11.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the reasonable
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.
The Company expressly acknowledges and agrees that no amounts due under this
Note shall be affected, or limited, by the fact that the purchase price paid for
this Note was less than the original Principal amount hereof.

 

12.         CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the Note Purchase Agreement shall
have the meanings ascribed to such terms on the Closing Date in such Note
Purchase Agreement unless otherwise consented to in writing by the Holder.

 

13.         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

14.         NOTICES; CURRENCY; PAYMENTS.

 

(a)          Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.1 of the Note Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.

 

(b)          Currency. All dollar amounts referred to in this Note are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be
paid in U.S. Dollars.

 

(c)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a check drawn on the account of the Company and sent to such Person
at such address as previously provided to the Company in writing (which address,
in the case of each of the Buyers, shall initially be as set forth on the Note
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or Interest which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twelve (12%) per annum from the date such amount was due
until the same is paid in full (“Late Charge”).

 

 

 

  

15.         CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

16.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Note Purchase Agreement.

 

17.         GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

18.         MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

19.         CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(b)           “Closing Date” shall have the meaning set forth in the Note
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Note Purchase Agreement.

 

(c)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(d)          “Quarter” means each of: (i) the period beginning on and including
January 1 and ending on and including March 31; (ii) the period beginning on and
including April 1 and ending on and including June 30; (iii) the period
beginning on and including July 1 and ending on and including September 30; and
(iv) the period beginning on and including October 1 and ending on and including
December 31.

 

 

 

  

(e)          “Note Purchase Agreement” means those certain securities purchase
agreements by and among the Company and the initial Holders pursuant to which
the Company issued the Notes, as may be amended from time to time.

 

(f)           “Subsidiary” means, as of any date of determination, any Person
which the Company, directly or indirectly) controls.

 

 

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

  

  CORONADO BIOSCIENCES, INC.       By: /s/ Lindsay A. Rosenwald, MD     Name:
Lindsay A. Rosenwald, MD     Title: Chief Executive Officer

 

 

 

 

